IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                     NOS. WR-82,772-01; WR-82,772-02; WR-82,772-03


                        EX PARTE DONALD LEE GRAY, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. 241-2622-06-A; 241-2620-06-A; 241-2621-06-A
               IN THE 241ST DISTRICT COURT FROM SMITH COUNTY


       Per curiam. Yeary, J. filed a dissenting opinion.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to improper

photography in three different cause numbers and was sentenced to one year imprisonment in state

jail for each cause. He did not appeal his convictions. These convictions have discharged, but he

alleged sufficient collateral consequences through an affidavit filed in the trial court. Ex parte

Harrington, 310 S.W.3d 452 (Tex. Crim. App. 2010).

       This Court, in Ex parte Thompson, held unconstitutional the improper photography statute
                                                                                                     2

for which Applicant was convicted. Ex parte Thompson, 442 S.W.3d 325 (Tex. Crim. App. 2014).

Applicant filed these habeas applications based on the Thompson decision and asks that his

convictions be set aside.

          Relief is granted. The judgments in Cause Nos. 241-2622-06; 241-2620-06; and 241-2621-

06 in the 241st District Court of Smith County are set aside and Applicant is remanded to the custody

of the Sheriff of Smith County to answer the charges as set out in the indictments so that the

indictments may be disposed of in accordance with this Court’s opinion in Ex parte Thompson. The

trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 24, 2016
Do not publish